Citation Nr: 1727061	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-14 521	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether a substantive appeal was timely filed in response to a September 20, 2011 Statement of the Case (SOC). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Surviving spouse, N.B., and B.Z.



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to April 1975.  He died in October 2015.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the appellant's request for substitution.  Accordingly, the Board will address the claim with the appellant as the substituted party.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that found the Veteran did not submit a timely substantive appeal with regard to an April 2010 rating decision.

In February 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law within 60 days of the date on which the September 20, 2011 statement of the case was sent to the Veteran.

2.  The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.  


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the September 20, 2011 statement of the case that denied entitlement to service connection for left lower extremity cellulitis, right lower extremity cellulitis, left leg below the knee amputation, diabetes mellitus type II, lower extremity ulcers, and temporary 100 percent rating for convalescence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, in this case, the law, rather than the facts of the case, is dispositive of the claim.  Therefore, the duty to notify and assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  The Veteran was notified of the reasons that his substantive appeal as to the September 2011 statement of the case was untimely, and after his death, his surviving spouse was afforded the opportunity to present evidence and argument with respect to the claim, to include at a February 2017 Travel Board hearing.  The Board finds that fundamental due process has thus been afforded to the appellant.  

II.  Timeliness of the Substantive Appeal

Legal Criteria

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded. 38 C.F.R. §§ 20.305 (a), 20.306

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Analysis

The RO denied the Veteran's claim for entitlement to service connection for left lower extremity cellulitis, right lower extremity cellulitis, left leg below the knee amputation, diabetes mellitus type II, lower extremity ulcers, and temporary 100 percent rating for convalescence in an April 2010 rating decision.  The Veteran submitted a timely NOD in August 2010.  In a SOC issued on September 20, 2011 and mailed on September 21, 2011, the RO again denied the claims.  The SOC also explained the steps required to file an appeal of the decision, to include the time limits for filing. 

On November 30, 2011 the RO received a VA Form 9 from the Veteran, dated November 18, 2011, appealing all of the issues listed on the SOC and requesting a Board hearing at a local VA office.  He did not request an extension of the 60-day period for filing a substantive appeal or provide a statement of good cause for the late filing.  No correspondence was received from the Veteran between the date of issuance of the September 20, 2011 rating decision and the November 30, 2011 receipt of the substantive appeal.  The RO advised the Veteran that his substantive appeal was not timely filed in a December 2011 letter.  

As the SOC was issued more than a year after the issuance of the April 2010 rating decision, the substantive appeal needed to be filed within 60 days of the issuance of the SOC.  As stated above, the RO mailed the SOC to the Veteran on September 21, 2011.  Therefore, a substantive appeal should have been received by VA, no later than November 21, 2011.  38 C.F.R. § 20.302(b).  Here, the substantive appeal was received by VA on November 30, 2011, as indicated by the date stamp, and is facially untimely.  

With respect to acceptance of the postmark date under 38 C.F.R. § 20.305(a), neither the envelope nor the mailing label potentially bearing a postmark date are of record.  As such, the postmark date of the substantive appeal will be presumed to be five days (excluding Saturdays, Sundays and legal holidays) prior to the date of receipt of the document by VA, namely November 22, 2011.  Thus, the Veteran's substantive appeal was not received, postmarked, or presumptively postmarked within 60 days from the date that the RO mailed the SOC.

In the December 2011 NOD in response to the RO's December 2011 finding that the November 2011 substantive appeal was not timely filed, the Veteran's county VSO representative, B.K., stated that the substantive appeal was completed on November 18, 2011 and mailed, on the same day, to the Veteran's then-representative to be sent to VA.  He stated that he knew it was mailed on November 18 because he was out of the office the following week and made sure all mail was sent out prior to his departure.  At the February 2017 Travel Board hearing, B.K. again stated that the substantive appeal was mailed to the then-representative on November 18, 2011.  He also stated that it was a one-day turnaround for mail to reach the then-representative at the RO and that the substantive appeal should have been received on November 21, 2011.  He stated that there was a delay between when VA received the substantive appeal and when it was stamped as having been received on November 30, 2011.    

The Board will consider the suggestion that the substantive appeal was mailed to and received by VA prior to it being stamped as received in light of VA's "presumption of regularity."  The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This presumption of regularity may be rebutted if the Veteran submits "clear evidence to the contrary."  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifts to the claimant to show the contrary).

The Board finds that in this case, there is no clear evidence to overcome the presumption of administrative regularity in date stamping the date of receipt of the Veteran's Form 9 to overcome the presumption of regularity that the substantive appeal was received by VA prior to the November 30, 2011 date stamp.  The appellant has not entered any specific contentions or additional clear evidence to call into question the date of receipt of the substantive appeal on November 30, 2011.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003); YT v. Brown, 9 Vet. App. at 199 (allegation that claimant did not receive a statement of the case is not the "clear evidence to the contrary" that is required to rebut the presumption of regularity that the notice was sent).  Thus, it may be presumed that the Veteran's substantive appeal was received and date stamped as received on November 30, 2011. 

The Board has sympathetically considering the arguments on appeal but can find no basis on which to grant the appeal under the binding laws and regulations.  As such, the appeal as to whether a substantive appeal was timely filed in response to the September 2011 statement of the case must be denied.

	
ORDER

The appeal as to whether a substantive appeal was timely filed in response to a September 2011 statement of the case is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


